DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 August 2019 was considered by the examiner.

Drawings
The drawings are objected to because the axes of Figs. 1 and 2 present decimal-containing numbers in a “#,#” format and should read as “#.#”, and the unit for particle area currently reads as “um2” and should read as “μm2” or “μm^2” to accurately reflect the unit for area.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 

Claim Interpretation
In Claim 1, the presentation of “total area of all WC grains > 10 x aWCav” to represent “total area of abnormal grains” is confusing. While the examiner recognizes that applicants can be their own lexicographer, to avoid confusion the examiner suggests correction. Further regarding Claim 1, the examiner understands area fraction of abnormal grains to refer to WC grains in the sintered body, not of the pre-sintered powder[s].
In Claim 5-6, the applicants claim “an amount of metallic binder is … X wt %” but do not explicitly specify that the wt. % corresponds to the total weight of the sintered body (Page 5, lines 19-21).  

Claim Objections
Claims 1 and 5-6 are objected to because of the following informalities: 
Claims 1 and 5-6 recite “vol%” and “wt %”, respectively. These should be corrected to “vol. %” and “wt. %” to highlight that they are abbreviated terms.
Claim 5 recites “wt %” and Claim 6 recites “wt%”, these refer to the same technical feature and should be consistent.
Claim 6 recites “Co in an amount of from…” which should read as either “of” or “from”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the recitation of “the metallic binder phase is Co in an amount of from 4-12 wt. %” renders claim 6 indefinite. This phrase is indefinite because it is not clear whether the binder phase comprises Co with a 4-12 wt. % in the binder phase or whether the binder phase is entirely Co and the binder phase constitutes 4-12 wt. % of the sintered body. The examiner believes applicants are claiming the latter, and to aid in compact prosecution, the examiner is interpreting the claim language as such under broadest reasonable interpretation (BRI), namely: “the metallic binder phase is 4-12 wt. % and comprises Co” 
Regarding Claim 8, the applicants state that the “gamma phase is a solid solution of cubic carbides and/or carbonitrides…” This phrase is indefinite because it is not clear what a “solid solution” is and therefore whether the applicants are claiming solid phase or solution phase cubic carbides/carbonitrides in the gamma phase. To aid in compact prosecution the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hedin et al. (US 2015/0063930, cited by applicants on IDS filed 20 August 2019, Hedin), as evidenced by Yamamura et al. (US 3,647,576, Yamamura).
Regarding Claim 1, Hedin teaches a cutting tool (Paragraph [0049]; Claim 12) comprising a cemented carbide comprising WC (Paragraph [0005]; Claim 1); a metallic binder phase (Paragraph [0037]), and a gamma phase (Paragraph [0009]). Further regarding claim 1, Hedin does not disclose WC grains with a size 10x greater than the WCav, and thus such grains are presumed to be absent in the disclosure of Hedin, which satisfies the area fraction of abnormal grains range being 0 limitation.
Regarding the gamma phase distribution of less than 80 μm2, the applicants specify the method for making the cutting tool following pre-milling recycled cemented carbide (recycled using the Zn-process) – PRZ – material with carbides/carbonitrides of (Ti,W)C, (Ta,Nb)C, and Ti(C,N) in ethanol/water, adding WC, Co powders, and PEG (2 wt. %) to the slurry and milling, followed by spray draying, pressing and sintering at 1450°C (Page 7, lines 1-16). Hedin discloses a substantially identical method, namely, pre-milling PRZ with carbides/carbonitrides of (Ti,W)C, (Ta,Nb)C, and Ti(C,N) (Paragraph [0057]) in ethanol/water (Paragraph [0019]), adding WC, Co powders (Paragraph [0057]) and 2 wt. % PEG (Paragraph [0058]) to the slurry and milling (Paragraph [0058]), followed by spray drying (Paragraph [0058]), pressing (Paragraph [0059]) and sintering at 1450°C (Paragraph [0059]). Since Hedin discloses a substantially identical structure and a substantially identical method for making the cutting tool, the examiner In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Regarding Claims 2-3, Hedin teaches all of the limitations of the cutting tool of claim 1. Regarding the gamma phase distribution vol. % of claim 2 and N value range of claim 3. Since Hedin discloses a substantially identical structure and a substantially identical method for making the cutting tool (see discussion above regarding claim 1), the examiner submits that cutting tool of Hedin would necessarily possess a gamma phase distribution vol. % and N value range within the instantly specified bounds, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. Id.
Regarding Claim 4, Hedin teaches all of the limitations of the cutting tool of claim 1. Further regarding claim 4, Hedin does not disclose WC grains with a size 10x greater than the WCav, and thus such grains are presumed to be absent in the disclosure of Hedin, which satisfies the area fraction of abnormal WC grains range being 0 limitation.
 Regarding Claim 5, Hedin teaches all of the limitations of the cutting tool of claim 1. Hedin further teaches wherein the metallic binder phase is 2-20 wt. % (Paragraph [0037]).
Regarding Claim 6, Hedin teaches all of the limitations of the cutting tool of claim 1. Hedin further teaches wherein the metallic binder phase comprises Co (Paragraph [0037]; prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Regarding Claim 7, Hedin teaches all of the limitations of the cutting tool of claim 1. Hedin further teaches wherein the cemented carbide substrate includes a binder phase enriched surface zone depleted of gamma phase (Paragraphs [0015], [0047], [0059]), wherein the thickness of the surface zone is 10-35 μm (Hedin teaches 25 μm – Paragraph [0059]).
Regarding Claim 8, Hedin teaches all of the limitations of the cutting tool of claim 1. Regarding the gamma phase comprises cubic carbides and/or carbonitrides of (W,M)C or (W,M)(C,N) where M is one or more of Ti, Ta, Nb, Hf, Zr, Cr, and V, Hedin teaches cubic carbides comprise the gamma phase (Paragraph [0067]), and that the cubic carbide/carbonitride powders, referred to as the second power (Paragraph [0029]), used in making the cutting tool are (Me,W)C wherein Me is one or more of Ta, Ti, Nb, Cr, Hf and Zr (Paragraph [0031]; Claim 2).
Regarding Claim 9, Hedin teaches all of the limitations of the cutting tool of claim 1. Hedin further teaches wherein the cemented carbide substrate is provided with a coating (Paragraphs [0052]-[0054]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/487,132 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, the reference application teaches a cutting tool comprising a cemented carbide substrate comprising WC, a metallic binder, and a gamma phase, wherein the gamma phase distribution, N corresponding to the identical expression of the instant application, is 80 μm2 or less, and an area fraction of abnormal grains between 0 and 0.03 (Claim 1).
Regarding Claim 2, the reference application teaches all of the limitations of claim 1. The reference application further teaches an amount of gamma phase between 3-25 vol % (Claim 2).
Regarding Claim 3, the reference application teaches all of the limitations of claim 1. The reference application further teaches with a gamma phase distribution between 15 and 75 μm2 (Claim 4).
Regarding Claim 4, the reference application teaches all of the limitations of claim 1. The reference application further teaches an area fraction of abnormal grains between 0 and 0.025 (Claim 3).
Regarding Claim 7, the reference application teaches all of the limitations of claim 1. The reference application further teaches a binder phase enriched surface zone depleted of gamma phase with a thickness of 10-35μm (Claim 1).
Regarding Claim 9
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784